Citation Nr: 1710098	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a memory loss disability.

2.  Entitlement to service connection for a skin disability other than dermatitis.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:   Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1978 to February 1988, from February 2003 to May 2003, and from July 2006 to November 2007, including combat service in the Iraq War.  His decorations include the Combat Action Badge.  He had additional periods of duty in the National Guard that are not herein at issue.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.

The Board remanded this appeal in May 2014, May 2015, and February 2016 for additional development, and it has been returned to the Board for further review.  Service connection for dermatitis has been previously denied, leaving consideration of any other skin disorder as an issue for consideration as reflected by issue 2 on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for the residuals of a traumatic brain injury and whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a cervical spine disability have been raised by the record in a November 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) because the AOJ erroneously concluded in a March 2017 rating decision that these issues were currently on appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include a memory loss disability, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.  There is no competent evidence that the Veteran has clinically significant memory loss.  

2.  The preponderance of the evidence is against finding that the Veteran has a skin disability other than dermatitis that is due to a disease or injury in service.  The Veteran's skin symptoms have been attributed to a known clinical diagnosis, dermatitis, and the evidence does not reflect that he has a skin disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

3.  The preponderance of the evidence is against finding that the Veteran has a continuing low back disorder that had its onset during his first two periods of service, and is against the finding that any back pathology that was present prior to his last period of active duty was made worse therein.  Arthritis was not demonstrated within one year following separation from the first two periods of active duty.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder, to include a memory loss disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a skin disability other than dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to these issues was satisfied by a letter sent to the Veteran in May 2008.  The claims were last adjudicated in March 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran and others, and VA examination reports.

Pursuant to the May 2014 Board remand, VA obtained additional treatment records and personnel records.  Pursuant to the May 2015 Board remand, VA sent the Veteran additional notice regarding his claims, sought authorization from the Veteran to obtain additional private treatment records, obtained additional treatment records, and afforded the Veteran additional VA examinations.  Pursuant to the February 2016 Board remand, VA obtained addendum medical opinions.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Where a disorder pre-exists a period of service and there is an aggravation during a period of service, service connection for the aggravation may be granted.  38 C.F.R. § 3.306.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis, and/or arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Acquired Psychiatric Disorder, to include Memory Loss

The Veteran contends that he has an acquired psychiatric disorder as a result of his most recent period of active duty service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

In a May 2008 post-deployment health assessment regarding his deployment from September 2006 to October 2007, the Veteran reported difficulty remembering.  The evaluator recommended a line of duty assessment for depression, posttraumatic stress disorder (PTSD), and family conflicts.

The Veteran was afforded a VA neurological examination in June 2008.  The examiner noted the Veteran's subjective reports of memory difficulties but found that clinical neurocognitive test results did not reflect those reports.  The examiner also noted the Veteran's report depression after his return to Puerto Rico but found no diagnosis in his post-service treatment records.  

A July 2011 VA psychiatry admission evaluation note indicated that no Axis I diagnosis of any psychiatric disorder was warranted.  

The Veteran was afforded a VA examination by a neurologist in September 2015.  The examiner noted a diagnosis of memory loss in 2007, but this appears to reflect only the Veteran's report of his own history.  The neurologist found that clinical examination did not support the Veteran's report of memory loss and that testing was within the range of normality.

The Veteran was also afforded a VA examination by a psychiatrist in September 2015.  The psychiatrist found that the Veteran did not fulfill the DSM-V criteria for a formal diagnosis of any mental disorder and that the Veteran's treatment records did not contain a diagnosis of or treatment for any mental disorder.  

In a March 2016 addendum opinion, the September 2015 examining neurologist repeated that there was no clinical evidence of memory loss.  

In a November 2016 statement translated into English by VA, the Veteran's wife reported that the Veteran's personality changed after his deployment and described his symptoms.

The only evidence in favor of the Veteran's claim that he has an acquired psychiatric disorder consists of his own statements and those of his wife.  The Veteran and his wife are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as laypeople not shown to possess any pertinent medical training or expertise, the Veteran and his wife are not competent to diagnose an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he has clinically significant memory loss and his wife's opinion that he might now have a personality disorder are not competent medical opinions and they cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's and his wife's lay contentions.

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of a psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively. Accordingly, the preponderance of the evidence is against the claim for service connection.  As the evidence does not establish that the Veteran had a diagnosis of an acquired psychiatric disorder during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Skin Disability - Other than Dermatitis

The Veteran contends that he has a skin disorder that was caused or aggravated by his active duty service.  The Board denied service connection for dermatitis in its February 2016 decision.  The remaining issue is whether the Veteran has any current skin disorder other than dermatitis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran was afforded a VA examination in June 2008.  During that examination, the Veteran reported an itching rash.  Physical examination revealed excoriations and hypopigmented, corrugated and irregular areas of skin with associated itching on the lateral areas of the hands and dorsum of the fingers bilaterally.  There were no fissures, and no open or broken skin.  The examiner diagnosed the Veteran with eczematous dermatitis.  

During an October 2008 periodic health assessment in connection with his National Guard service, the Veteran reported a skin rash condition.

During a November 2009 VA treatment appointment, the Veteran reported pruritic spots on his arms, elbows, and knee.  Examination revealed scaly red itching patches and lesions, some with marked borders and blanching in the center, on the elbows, legs, and forearm.  The treatment provider found that the Veteran's skin lesions suggested tinea corporis.  During a January 2010 VA treatment appointment, the Veteran reported that his rash and dryness had improved but spots remained.  Examination revealed no lesions or dryness.  The treatment provider found that the Veteran's skin rash suggested tinea corporis that was inactive but remained with skin discoloration on his elbows.  

In June 2010 and January 2011 National Guard treatment records, the Veteran reported open lesions on his skin.  

The Veteran was afforded an additional VA examination in September 2015.  The Veteran reported chronic redness, swelling, burning, and itching in both hands.  The examiner observed that the Veteran's hands had become permanently discolored.  The examiner diagnosed the Veteran with eczematous atopic dermatitis.  

In a February 2016 addendum opinion, the September 2015 VA examiner opined that all of the symptoms and physical examination findings noted in the September 2015 examination report were attributable to eczematous atopic dermatitis and, after an additional review of the Veteran's medical records, no other diagnosis of a skin disability was warranted.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for a skin disability other than dermatitis.  As the evidence does not establish that the Veteran had a diagnosis of a skin disability other than dermatitis during the period on appeal, the Board finds that service connection is not warranted.  See McClain, 21 Vet. App. at 321 (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky, 26 Vet. App. at 293 (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Low back disability

The Veteran contends that he is entitled to service connection for a low back disorder that is the result of his periods of active service.  Treatment records for the first periods of service show periodic complaints of low back pain, generally attributed to a back strain.  There appear to be periods of resolution of the pain, as suggested in the most recent addendum opinion noting that strains are generally self-limiting.

Service treatment records for the first two periods of service do not reveal that a chronic or continuing back disorder was noted during service.  Both during and before and after those periods, there are isolated episodes of back pain complaints without demonstration of chronic pathology.

Similarly, shortly after the second period of service, ending in May 2003, the Veteran is seen for complaints of back pain of several days duration, stemming from training, without any episode of trauma.  There was conservative treatment, and there are no further findings for several years, suggesting that there was resolution of the pathology.

Prior to the last period of service, there was evidence of lumbar arthritic change and disc herniation with mild spinal canal stenosis.  Most recently, an addendum opinion on whether this impairment, which pre-existed the last period of duty, was aggravated by that last period of duty.

In entering the addendum, the examiner reviewed the pre-service, in-service, and post service findings, and concluded there was no aggravation, certainly none beyond normal progression.  It was noted that there were no particular findings during that last period, and it was noted that clinical findings essentially suggested no change.  As such, there was not aggravation of the pre-service back disorder.

Finally, while arthritis was noted prior to the last period of service, there is no clinical evidence that is was shown within 1 year following separation from the earlier periods of service.  As such, there is no basis for presumptive service connection.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a memory loss disability, is denied.

Entitlement to service connection for a skin disability other than dermatitis is denied.

Entitlement to service connection for a low back disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


